Case 8:16-cv-01231-MSS-AAS Document 88 Filed 12/10/20 Page 1 of 2 PageID 894




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

SIMON ANDREW ODONI,

       Petitioner,

v.                                                       Case No: 8:16-cv-1231-T35AAS
                                                          Case No. 8:08-cr-172-T35EAJ

UNITED STATES OF AMERICA,

       Respondent.



                                          ORDER

       This matter is before the Court on Petitioner Simon Andrew Odoni’s pro se Notice

of Appeal, which is construed as a motion for a certificate of appealability (“COA”).

(Civ. Doc. 85) Also before the Court is Odoni’s Application to Proceed in the District

Court Without Prepaying Fees or Costs, which is construed as a motion to appeal in forma

pauperis. (Civ. Doc. 87)

       The Court denied both (1) Odoni’s Amended Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence and (2) his Request for Leave to File

Supplementary Documents in support of that motion. (Civ. Doc. 83) In his request for

a COA of the Court’s decision, Odoni again contends that he possesses additional

materials to support his Section 2255 motion, which he was prevented from filing due to

pandemic restrictions in his place of incarceration.

       Odoni is not entitled to a COA. A prisoner moving under Section 2255 has no

absolute entitlement to appeal a district court’s denial of his motion to vacate.
Case 8:16-cv-01231-MSS-AAS Document 88 Filed 12/10/20 Page 2 of 2 PageID 895




28 U.S.C. § 2253(c)(1). Rather, a district court must first issue a COA. Section

2253(c)(2) permits issuing a COA “only if the applicant has made a substantial showing

of the denial of a constitutional right.” To merit a COA, Odoni must show that

reasonable jurists would find debatable both (1) the merits of the underlying claims and

(2) the procedural issues he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir

2001). Because Odoni fails to show that reasonable jurists would debate either the

merits of the claims or the procedural issues, he is entitled to neither a COA nor an

appeal in forma pauperis.

      Odoni’s motion for a COA (Civ. Doc. 85) is DENIED. Odoni’s motion for leave to

appeal in forma pauperis (Civ. Doc. 87) is DENIED. Odoni must obtain permission

from the appellate court to appeal in forma pauperis.

      DONE and ORDERED in Tampa, Florida, this 10th day of December 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                            2
